Citation Nr: 0325762	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June to July 1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2002, on appeal from a May 1995 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Upon its last review, the Board denied 
entitlement to the benefit sought.  By order dated in 
February 2003 and pursuant to the parties' joint motion for 
remand, the U.S. Court of Appeals for Veterans Claims 
remanded this matter for compliance with recent precedent.

Having examined the record, the Board regretfully finds that 
this matter must again be remanded.  


REMAND

The appellant is seeking service connection for a back 
disability, which he argues was caused by an in-service 
incident where he was trampled by fellow service members.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among other directives, the VCAA 
eliminated the well-grounded claim requirement; expanded the 
duty of VA to notify the appellant and the representative of 
requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Further, recent court decisions 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).  
The appellant has not been specifically advised of what 
evidence would substantiate his claim, nor of the specific 
allocation of responsibility for obtaining such evidence.  
Accordingly, and in order to give the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion that this case should be REMANDED for the 
following action:

1.  The RO should advise the 
appellant of what evidence would 
substantiate his claim in accordance 
with the provisions of the VCAA, and 
further advise the appellant of the 
allocation of responsibility for 
obtaining such evidence.  
Contemporaneous with this advisement, 
the RO should ascertain if the 
appellant has received any VA, non-
VA, or other medical treatment for 
the disorder at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should 
then obtain these records, if any, 
and associate them with the claims 
folder.  

2.	Thereafter, the RO should take 
such additional 
development action as it deems proper 
with respect to the claim.  Following 
any such development, the RO should 
review and readjudicate the claim.  
If any such action does not resolve 
the claim, the RO shall issue the 
appellant a Supplemental Statement of 
the Case.  Thereafter, the case 
should be returned to the Board, if 
in order.

No action is required of the appellant until further notice 
is obtained.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



